Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 4, 6, 9, 11, and 14 have been amended; No claims have been added; Claims 2-3, 7-8, and 12-13 canceled. Claims 1, 4-6, 9-11, and 14-15 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 4, 8-9, and 14 to obviate the previous objection. The previous objection to claim 4, 8-9, and 14 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites an incomplete sentence in line 12 - “according a same control resource set”. It is suggested that claim 1 be amended, similar to claim 11, to recite - “accessing a same control resource set”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-6, 9-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (Lei hereafter) (US 20190141734 A1) in view of TIIROLA et al. (TIIROLA hereafter) (US 20210092622 A1) and in further view of MOON et al. (MOON hereafter) (US 20200187236 A1).

Regarding Claim 1, Lei teaches, A method of a user equipment (UE) for performing wireless communication using an unlicensed band (Lei; UE 115 and base station 105 may operate in a shared radio frequency spectrum band, which may include licensed or unlicensed (e.g., contention-based) frequency spectrum, Par. 0069), the method comprising: 
receiving information on allocating a radio resource (Lei; The DCI for activating multiple BWPs for downlink and uplink in unlicensed frequency spectrum may further include a link direction and a schedule of the multiple BWPs for downlink and uplink, Par. 0095; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106) in a system bandwidth made up of a plurality of subbands (Lei; In NR networks, a shared radio frequency spectrum band, which may include licensed or unlicensed frequency spectrum, can be divided into multiple non-overlapping sub-bands. One or more non-overlapping sub-bands may be located in a BWP, Par. 0088 [BMP – Bandwidth Part]); 
receiving information on a LBT (Listen Before Talk) failure region among the radio resource (Lei; FIG. 9A are block diagrams illustrating details regarding sub-band based LBT … The results of CCA 908 and 910 on sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906 may indicate the occupancy status of all these sub-bands, Par. 0103; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106 [Note that LBT will fail on occupied sub-band]); and 
receiving a downlink signal in other regions in the radio resource (Lei; A base station may schedule a single TB on a PDSCH over a single sub-band in one of the multiple activated BWPs for downlink, or over multiple sub-bands in one or more of the multiple activated BWPs for downlink, Par. 0099; In FIG. 6A, TB 0 610 and 612 may be transmitted on sub-band 1 602 and sub-band 3 606, both of which have passed CCA 608, Par. 0100), except the LBT failure region (Lei; Sub-band 0 600 and sub-band 2 604 do not pass CCA 608 and so cannot be activated and scheduled with any TB transmission, Par. 0100).  
Lei fail to explicitly teach,
wherein the information on the LBT (Listen Before Talk) failure region is received through downlink control information (DCI), and 
wherein the DCI including the information on the LBT is scrambled with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) according a same control resource set (CORESET) in the system bandwidth and received through a UE-group common physical downlink control channel (PDCCH).
	However, in the same field of endeavor, TIIROLA teaches,
	wherein the information on the LBT (Listen Before Talk) (TIIROLA; For each (DL) COT, the gNB 170 determines the RF configuration, in terms of consecutive (i.e., adjacent in frequency domain) subbands. This may be performed based on subband specific LBT, Par. 0078) failure region is received through downlink control information (DCI) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell (e.g., at least) by means of DL control information … the Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap, Par. 0078), and 
wherein the DCI including the information on the LBT (TIIROLA; DL control information …bitmap, Par. 0078) with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) according a same control resource set (CORESET) in the system bandwidth (TIIROLA; (PDCCH) blind search may be arranged by means of parallel search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE 110 may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes with predefined RNTIs (Radio Network Temporary Identifier), Par. 0042) and received through a UE-group common physical downlink control channel (PDCCH) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell … The indication may be conveyed via group common PDCCH (GC-PDCCH), Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei to include the use of monitoring as taught by TIIROLA in order to read PDCCH (TIIROLA; Par. 0042).
Although Lei-TIIROLA teaches RNTI, but fail to explicitly teach,
DCI is scrambled with RNTI.
However, in the same field of endeavor, MOON teaches,
DCI is scrambled with RNTI (MOON; the base station may scramble the CRC using an RNTI allowed for the common DCI when transmitting the common DCI, Par. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei-TIIROLA to include the use of scrambling as taught by MOON in order to monitor a search space (MOON; Par. 0117).

Regarding Claim 6, Lei teaches, A method of a base station for performing wireless communication in an unlicensed band (Lei; UE 115 and base station 105 may operate in a shared radio frequency spectrum band, which may include licensed or unlicensed (e.g., contention-based) frequency spectrum, Par. 0069), the method comprising: 
(Lei; A base station may perform CCA on sub-band 1 902 to see whether sub-band 1 902 is available for transmissions. After determining sub-band 1 is available, the base station may perform CCA 910 on sub-band 0 900, sub-band 2 904, and sub-band 3 906 to see if they are also available for transmissions, Par. 0103);
transmitting information on allocating a radio resource in the system bandwidth (Lei; The DCI for activating multiple BWPs for downlink and uplink in unlicensed frequency spectrum may further include a link direction and a schedule of the multiple BWPs for downlink and uplink, Par. 0095; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106); 
transmitting information on a LBT (Listen Before Talk) failure region among the radio resource (Lei; FIG. 9A are block diagrams illustrating details regarding sub-band based LBT … The results of CCA 908 and 910 on sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906 may indicate the occupancy status of all these sub-bands, Par. 0103; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106 [Note that LBT will fail on occupied sub-band]); and 
transmitting a downlink signal in other regions in the radio resource (Lei; A base station may schedule a single TB on a PDSCH over a single sub-band in one of the multiple activated BWPs for downlink, or over multiple sub-bands in one or more of the multiple activated BWPs for downlink, Par. 0099; In FIG. 6A, TB 0 610 and 612 may be transmitted on sub-band 1 602 and sub-band 3 606, both of which have passed CCA 608, Par. 0100), except the LBT failure region (Lei; Sub-band 0 600 and sub-band 2 604 do not pass CCA 608 and so cannot be activated and scheduled with any TB transmission, Par. 0100). 
Lei fail to explicitly teach,
	wherein the information on the LBT (Listen Before Talk) failure region is received through downlink control information (DCI), and 
wherein the DCI including the information on the LBT is scrambled with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) accessing a same control resource set (CORESET) in the system bandwidth and transmitted through a UE-group common physical downlink control channel (PDCCH).
	However, in the same field of endeavor, TIIROLA teaches,
	wherein the information on the LBT (Listen Before Talk) (TIIROLA; For each (DL) COT, the gNB 170 determines the RF configuration, in terms of consecutive (i.e., adjacent in frequency domain) subbands. This may be performed based on subband specific LBT, Par. 0078) failure region is received through downlink control information (DCI) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell (e.g., at least) by means of DL control information … the Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap, Par. 0078), and 
wherein the DCI including the information on the LBT (TIIROLA; DL control information …bitmap, Par. 0078) with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) accessing a same control resource set (CORESET) in the system bandwidth (TIIROLA; (PDCCH) blind search may be arranged by means of parallel search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE 110 may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes with predefined RNTIs (Radio Network Temporary Identifier), Par. 0042) and transmitted through a UE-group common physical downlink control channel (PDCCH) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell … The indication may be conveyed via group common PDCCH (GC-PDCCH), Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei to include the use of monitoring as taught by TIIROLA in order to read PDCCH (TIIROLA; Par. 0042).
Although Lei-TIIROLA teaches RNTI, but fail to explicitly teach,
DCI is scrambled with RNTI.
However, in the same field of endeavor, MOON teaches,
DCI is scrambled with RNTI (MOON; the base station may scramble the CRC using an RNTI allowed for the common DCI when transmitting the common DCI, Par. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei-TIIROLA to include the use of scrambling as taught by MOON in order to monitor a search space (MOON; Par. 0117).

Regarding Claim 11, Lei teaches, A user equipment (UE) for performing wireless communication in an unlicensed band, the UE comprising: 
a receiver (Lei; UE 115, Par. 0069) configured to receive information on allocating a radio resource (Lei; The DCI for activating multiple BWPs for downlink and uplink in unlicensed frequency spectrum may further include a link direction and a schedule of the multiple BWPs for downlink and uplink, Par. 0095; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106) in a system bandwidth made up of a plurality of subbands (Lei; After determining sub-band 1 is available, the base station may perform CCA 910 on sub-band 0 900, sub-band 2 904, and sub-band 3 906 to see if they are also available for transmissions, Par. 0103), and information on a LBT (Listen Before Talk) failure region among the radio resource (Lei; FIG. 9A are block diagrams illustrating details regarding sub-band based LBT … The results of CCA 908 and 910 on sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906 may indicate the occupancy status of all these sub-bands, Par. 0103; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106); and receive a downlink signal in other regions in the radio resource (Lei; A base station may schedule a single TB on a PDSCH over a single sub-band in one of the multiple activated BWPs for downlink, or over multiple sub-bands in one or more of the multiple activated BWPs for downlink, Par. 0099; In FIG. 6A, TB 0 610 and 612 may be transmitted on sub-band 1 602 and sub-band 3 606, both of which have passed CCA 608, Par. 0100), except the LBT failure region (Lei; Sub-band 0 600 and sub-band 2 604 do not pass CCA 608 and so cannot be activated and scheduled with any TB transmission, Par. 0100); and 
a controller configured to control an operation of the receiver (Lei; UE 115, Par. 0069).
Lei fail to explicitly teach,
	wherein the information on the LBT (Listen Before Talk) failure region is received through downlink control information (DCI), and 
wherein the DCI including the information on the LBT is scrambled with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) accessing a same control resource set (CORESET) in the system bandwidth and received through a UE-group common physical downlink control channel (PDCCH).
	However, in the same field of endeavor, TIIROLA teaches,
	wherein the information on the LBT (Listen Before Talk) (TIIROLA; For each (DL) COT, the gNB 170 determines the RF configuration, in terms of consecutive (i.e., adjacent in frequency domain) subbands. This may be performed based on subband specific LBT, Par. 0078) failure region is received through downlink control information (DCI) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell (e.g., at least) by means of DL control information … the Tx BW configuration may indicate the active subbands, e.g. in terms of bitmap, Par. 0078), and 
wherein the DCI including the information on the LBT (TIIROLA; DL control information …bitmap, Par. 0078) with Radio Network Temporary Identifier (RNTI) commonly applied to a plurality of user equipments (UEs) accessing a same control resource set (CORESET) in the system bandwidth (TIIROLA; (PDCCH) blind search may be arranged by means of parallel search space sets mapped to one or multiple control resource sets (CORESETs). During a PDCCH blind search, a UE 110 may be monitoring predefined control channel elements (CCEs), aggregated CCEs and/or downlink control information (DCI) sizes with predefined RNTIs (Radio Network Temporary Identifier), Par. 0042) and received through a UE-group common physical downlink control channel (PDCCH) (TIIROLA; the gNB 170 indicates its Tx BW configuration to the UEs in the cell … The indication may be conveyed via group common PDCCH (GC-PDCCH), Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei to include the use of monitoring as taught by TIIROLA in order to read PDCCH (TIIROLA; Par. 0042).
Although Lei-TIIROLA teaches RNTI, but fail to explicitly teach,
DCI is scrambled with RNTI.
However, in the same field of endeavor, MOON teaches,
DCI is scrambled with RNTI (MOON; the base station may scramble the CRC using an RNTI allowed for the common DCI when transmitting the common DCI, Par. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lei-TIIROLA to include the use of scrambling as taught by MOON in order to monitor a search space (MOON; Par. 0117).

Regarding Claim 4, claim 9, and claim 14, Lei teaches, The method according to claim 1, The method according to claim 7, and The user equipment (UE) according to claim 11 respectively, 
wherein the information on the LBT failure region includes information indicating whether LBT succeeds for each of the subbands included in the radio resource among the plurality of the subbands (Lei; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106; In FIG. 6A, TB 0 610 and 612 may be transmitted on sub-band 1 602 and sub-band 3 606, both of which have passed CCA 608 … Sub-band 0 600 and sub-band 2 604 do not pass CCA 608, Par. 0100).
  
Regarding Claim 5, claim 10, and claim 15, Lei teaches, The method according to claim 4, The method according to claim 9, and The user equipment (UE) according to claim 14 respectively, 
wherein the information indicating whether the LBT succeeds for each of the subbands is indicated in a bitmap manner (Lei; CR-DCI 916 or 918 may include a bitmap that indicates the occupancy status of sub-band 0 900, sub-band 1 902, sub-band 2 904, and sub-band 3 906, Par. 0106; In FIG. 6A, TB 0 610 and 612 may be transmitted on sub-band 1 602 and sub-band 3 606, both of which have passed CCA 608 … Sub-band 0 600 and sub-band 2 604 do not pass CCA 608, Par. 0100).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416